Exhibit 10.1

 

NORTECH SYSTEMS INCORPORATED

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective as of January 1, 2019 (the
“Effective Date”), is made by and between Nortech Systems Incorporated, a
Minnesota corporation (the “Company”), and Jay D. Miller (“Executive”),
collectively referred to as the “parties.”

 

Recitals

 

WHEREAS, the Company desires to employ Executive as Interim President of the
Company, and Executive desires to accept employment upon the terms and
conditions set forth herein;

 

WHEREAS, Executive represents that Executive is not subject to any other
agreement (including but not limited to a non-competition agreement,
non-solicitation agreement, or confidentiality agreement) that Executive will
violate by working with the Company or in the position for which the Company has
hired Executive and no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company;

 

WHEREAS, Executive acknowledges that during the course of his employment,
Executive will have access to and be provided with confidential and proprietary
information and trade secrets of the Company that are invaluable to the Company
and vital to the success of the Company’s business;

 

WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and

 

WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.                                      Employment. Subject to the terms and
provisions set forth in this Agreement, the Company hereby employs Executive as
the Interim President of the Company.

 

2.                                      Agreement Term. This Agreement shall
commence on the Effective Date and shall continue, unless sooner terminated in
accordance with this Agreement, until March 31, 2019 (the “Initial Period”);
provided, however, that this Agreement may be extended by the Company on a month
to month basis for up to three consecutive calendar months upon written notice
at least thirty (30) days prior to expiration of the Initial Period or any
additional month thereafter (the “Extended Period” and together with the Initial
Term, the “Agreement Period”).

 

--------------------------------------------------------------------------------



 

3.                                      Positions, Responsibilities and Duties.

 

3.1.                                 Positions. During the period of Executive’s
employment with the Company, Executive shall be employed and serve as the
Interim President of the Company. In such position, Executive shall have the
duties, responsibilities and authority as set forth in Exhibit A (that is
attached to this Agreement and incorporated herein) and as otherwise established
by the Company’s Board of Directors from time to time.  Executive shall report
to the Board of Directors.

 

3.2.                                 Time Commitment. During the Agreement
Period, Executive shall devote at least fifty percent (50%) of all of his
business time, during normal business hours, to the business and affairs of the
Company and Executive shall use his reasonable best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement.  The Company agrees that Executive may perform his duties in part at
a location or locations away from the Company’s headquarters.

 

3.3.                                 Board of Directors and Committees of the
Board.  This Agreement will not affect Executive’s term as a member of the Board
of Directors or the Compensation Committee.  The Company’s Board of Directors
has agreed to take action to appoint Executive to the Nominating and Corporate
Governance Committee of the Board.  Executive has agreed to resign, hereby does
resign, from the Company’s Audit Committee.

 

4.                                      Compensation and Other Benefits.

 

4.1.                            Monthly Salary.  Executive shall receive a
monthly salary payable in accordance with the Company’s normal payroll practices
of $15,000 (gross) during the Agreement Period.

 

4.2.                            Stock Option Grant. On the Effective Date,
Executive shall receive a non-qualified stock option to purchase 7,500 shares of
Common Stock under the 2017 Stock Incentive Plan, with an exercise price per
share equal to the fair market value of the Common Stock on the Effective Date,
a term of ten years and vesting immediately upon the Effective Date.

 

4.3.                            Benefit Plans. During the Agreement Period,
Executive may  be eligible (depending on the terms of each plan or program) to
participate in the Company’s employee benefit plans, policies and programs for
the benefit of senior executive officers. The Company reserves the right to
modify, suspend or discontinue any benefit plans at any time without notice to
or recourse by Executive, so long as such action is taken generally with respect
to other similarly situated executives employed by the Company.

 

4.4.                            Expense Reimbursement.  During and in respect of
the Agreement Period, Executive shall be entitled to receive reimbursement for
reasonable business expenses incurred by Executive in performing his duties and
responsibilities hereunder, including travel, parking, business meetings and
professional dues, incurred and substantiated in accordance with the policies
and procedures established from time to time by the Company for senior
executives of the Company.

 

2

--------------------------------------------------------------------------------



 

5.                                      Termination for Convenience. Either
party may terminate this Agreement and Executive’s employment for any reason,
with or without cause upon ten (10) days’ written notice.

 

6.                                      Confidential Information.

 

6.1.                            Non-Disclosure. Executive acknowledges that the
Company continually develops Confidential Information (as defined below), that
Executive will obtain Confidential Information during employment with the
Company, that Executive may develop Confidential Information for the Company,
and that Executive may learn of Confidential Information during the course of
employment. Executive will comply with the policies and procedures of the
Company for protecting Confidential Information obtained from the Company and
shall not use or disclose to any person, corporation or other entity (except as
required by applicable law or for the proper performance of the regular duties
and responsibilities of Executive for the Company) any Confidential Information
obtained by Executive during employment with the Company, or other association
with the Company. Executive understands that this restriction shall continue to
apply to Confidential Information following termination of Executive’s
employment, regardless of the reason for such termination.

 

The Company hereby advises Executive as follows under the federal Defend Trade
Secrets Act:  An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  In addition, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.  Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

6.2.                            “Confidential Information.”  For purposes of
this Agreement, “Confidential Information” means any and all information of the
Company or concerning the business or affairs of the Company that is not
generally known by others with whom any of them compete or do business, or with
whom any of them plan to compete or do business. Confidential Information
includes, without limitation, such information relating to: (i) the development,
research, testing, marketing, strategies, and financial activities of the
Company, (ii) the products and services, present and in contemplation, of the
Company, (iii) inventions, processes, operations, administrative procedures,
databases, programs, systems, flow charts, software, firmware and equipment used
in the business of the Company, (iv) the costs, financial performance and
strategic plans of the Company, (v) the people and organizations with whom the
Company has or had business relationships and the substance of those
relationships. Confidential Information also includes all information that the
Company received belonging to others with any understanding, express or implied,
that it would not be disclosed.  Failure to mark any of the Confidential
Information as confidential or proprietary will not affect its status as
Confidential Information.

 

3

--------------------------------------------------------------------------------



 

6.3.                            Documents.  All documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company and any copies, in whole or in part, thereof
(“Documents”), whether or not prepared by Executive, shall be the sole and
exclusive property of the Company. Executive shall safeguard all Documents and
shall surrender to the Company at the time Executive’s employment terminates, or
at such earlier time or times as the Board of Directors or their designees may
specify, all Documents, Confidential Information, and Company property in good
working condition then in Executive’s possession or control.

 

6.4.                            Former Employer Information. Executive agrees
that Executive will not, during Executive’s employment with the Company,
improperly use or disclose any proprietary information or trade secrets or any
other property of any former or concurrent employer or other person or entity
and that Executive will not bring onto the premises of the Company any
proprietary information belong to any such employer, person or entity.

 

7.                                      Restrictive Covenants.  In return for
the Company’s (i) promise to grant Executive access to certain of the Company’s
Confidential Information, and (ii) the Company’s actual grant to Executive of
access to certain of its Confidential Information, (iii) the opportunity for
employment as the Company’s Interim President, and (iv) the valuable pay and
benefits in this Agreement that are intended, in part, to reward Executive for
developing and protecting the Company’s Confidential Information, Executive
makes the following commitments and Executive acknowledges these benefits
constitute adequate and sufficient consideration for the restrictions in this
Agreement.

 

7.1.                            Non-Solicitation. During the Agreement Period
and for a period of two years after any termination of employment hereunder for
any reason, Executive will not, directly or indirectly, (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company or to
breach that person’s contract (if any) with the Company, (ii) in any way
interfere with the relationships between the Company and any such employee of
the Company, (iii) employ or otherwise engage as an employee, independent
contractor or otherwise any such employee of the Company, or (iv) induce or
attempt to induce any customer, supplier, licensee or other person or entity
that has done business with the Company to cease doing business with the Company
or in any way interfere with the relationship between any such customer,
supplier, licensee or other business entity and the Company.

 

7.2.                            Injunctive Relief.  Executive acknowledges and
agrees that the Company will have no adequate remedy at law, and would be
irreparably harmed, if Executive breaches or threatens to breach any of the
provisions of this Section 7.  Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 7, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 7, raise the
defense that the Company has an adequate remedy at law.  The parties understand
that both damages and injunctions will be proper modes of relief and are not to
be considered as alternative remedies.

 

7.3.                            Special Severability.  The terms and provisions
of this Section 7 are intended to be separate and divisible provisions and if,
for any reason, any one or more of them is held to be

 

4

--------------------------------------------------------------------------------



 

invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. It is the intention
of the parties to this Agreement that the potential restrictions on Executive’s
future employment imposed by this Section 7 be reasonable. To the extent any
provision of this Agreement is judicially determined to be unenforceable, a
court of competent jurisdiction may reform any such provision to make it
enforceable.  If for any reason any court of competent jurisdiction shall find
any provisions of this Section 7 unreasonable in duration or otherwise,
Executive and the Company agree that the restrictions and prohibitions contained
herein shall be effective to the fullest extent allowed under applicable law in
such jurisdiction.

 

8.                                      Miscellaneous.

 

8.1.                            Applicable Law & Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Minnesota,
applied without reference to principles of conflict of laws. The venue for any
dispute relating to this Agreement shall be in the state and/or federal courts
in Hennepin County, Minnesota.  Executive hereby (a) waives any objection that
Executive might have now or hereafter to the foregoing jurisdiction and venue of
any such litigation, action or proceeding, (b) irrevocably submits to the
exclusive jurisdiction of any such court set forth above in any such litigation,
action or proceeding, and (c) waives any claim or defense of inconvenient forum.

 

8.2.                            Amendments.  This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

 

8.3.                            Indemnification.  The Company agrees that if
Executive is made a party or is threatened to be made a party, or is required to
appear as a witness to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was an officer of the Company, whether or not the basis of such Proceeding
is alleged action in an official capacity as an officer, employee or agent while
serving as an officer, employee or agent, he shall be indemnified and held
harmless by the Company (unless Executive’s actions or omissions constitute
gross negligence or willful misconduct) to the fullest extent authorized by law,
as the same exists or may hereafter be amended, against all costs and expenses
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer or agent, or is no longer employed by the Company and shall inure
to the benefit of his heirs, executors and administrators. Executive agrees to
fully cooperate with the Company should any Proceeding commence and for the
duration of such Proceeding. On the Effective Date, the Company will cause
Executive to be covered and named as an insured on its Director and Officer
Liability Insurance policy, which the Company represents to be in force and in
good standing at the time this Agreement is executed.

 

8.4.                            Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand-delivery to the other
parties or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

5

--------------------------------------------------------------------------------



 

To the Company:

 

Nortech Systems Incorporated

7550 Meridian Circle N.

Suite # 150, Maple Grove, MN 55369

Attn: Chief Financial Officer

 

If to Executive:

 

Jay D. Miller

 

or to such other address as (a) indicated in the Company’s employment records,
or (b) any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

 

8.5.                            Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

8.6.                            Captions.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

 

8.7.                            Counterparts.  This Agreement may be executed in
one or more counterparts each of which shall be deemed an original instrument,
but all of which together shall constitute but one and the same Agreement.

 

8.8.                            Entire Agreement; Previous Agreements
Superseded.  This Agreement contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto. There are no representations,
understandings, or agreements by or between the parties which are not contained
within the four corners of this Agreement.

 

8.9.                            Survivorship.  The respective rights and
obligations of the parties hereunder shall survive any termination of
Executive’s employment under this Agreement for any reason to the extent
necessary to the intended provision of such rights and the intended performance
of such obligations.

 

8.10.                     Attorneys’ Fees and Costs.  In the event of any claim,
controversy, or dispute arising out of or relating to this Agreement, or breach
hereof, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs in connection with any court proceeding.

 

8.11.                     No Waiver.  No term or condition of this Agreement
will be deemed to have been waived nor shall there be any estoppel to enforce
any provision hereof, except by a written instrument executed by the party
charged with waiver or estoppel.  The Company’s delay, waiver

 

6

--------------------------------------------------------------------------------



 

or failure to enforce any of the terms of this Agreement or any similar
agreement in one instance shall not constitute a waiver of its rights hereunder
with respect to other violations of this or any other agreement.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as of the date first set forth above.

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

 

By:

/s/ Constance M. Beck

 

Title:

Chief Financial Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Jay D. Miller

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------